Title: From Benjamin Franklin to Grey Cooper, 11 July 1769
From: Franklin, Benjamin
To: Cooper, Sir Grey


Dear Sir,
Craven Street, Tuesday July 11. 1769
An Application being about to be made for a Grant of Lands in the Territory on the Ohio lately purchased of the Indians, I cannot omit acquainting you with it, and giving you my Opinion, that they will very soon be settled by People from the neighbouring Provinces, and be of great Advantage in a few Years to the Undertakers. As you have those fine Children, and are likely to have many more, I wish for their Sakes, you may incline to take this Opportunity of making a considerable Addition to their future Fortunes, as the Expence will be a Trifle. If therefore you will give me leave, I shall put your Name down among us for a Share (40,000 Acres). Your Neighbour Mr. Dagge will call upon you some Day and explain the Particulars more fully. I am to set out on Friday with Sir J. Pringle on a short Tour upon the Continent. Have you or Mrs. Cooper any little Commission that I can execute in France? With sincerest Esteem, and best Wishes for you and yours, I am, my dear Friend, Yours most affectionately
B Franklin
Grey Cooper Esqr
